      Case 3:21-cr-00074-GPC Document 27 Filed 03/31/21 PageID.34 Page 1 of 1
                                                                                          1-"• ·.,
                                                                                          )'¼, -,    •
                                                                                                                 r, ····-------=--
                                UNITED STATES DISTRICT COUR
                              SOUTHERN DISTRICT OF CALIFO IA
                                                                                     r----..--.. . :.__I
                                                                                          "J        IJ

                                                                                           11;1\R :'.l
                                                                                                                 {C._,

                                                                                                                    ° JJ
                                                                                                                 -7 "'"'-
                                                                                    c!··:-:,~---·-·-:c·••<>·•-- J       ,
UNITED STATES OF AMERICA,                                                      sour;~{;\;:,<~-'
                                                                               Iv              1
                                                                                                zP~·icr,s nqov;:r
                                                                                                         '•"l1       0 1'·
                                                                                                                t:r RNJ
                                                                                                                 i           i...,' ·

                                                              Case No. 21-CR' QQ+4.,,GP..C.-7if..::_"o;c~•~J

                                           Plaintiff,
                        vs.
                                                              JUDGMENT OF DISMISSAL

JANETH YANlRA QUINTANA-ROBLES

                                        Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 8:1326(a),(b) -Attempted Reentry of Removed Alien (Felony)




 Dated:
               ,    I
                                                        ~mal
                                                        United States Magistrate Judge
